Exhibit 10.5

--------------------------------------------------------------------------------

 

THE PANTRY, INC.

(a Delaware corporation)

 

5,000,000 Shares of Common Stock

 

PURCHASE AGREEMENT

 

Dated: January 22, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

              Page


--------------------------------------------------------------------------------

PURCHASE AGREEMENT

   1

    SECTION 1. Representations and Warranties

   3      (a) Representations and Warranties by the Company    3            (i)
  Compliance with Registration Requirements    3            (ii)   Incorporated
Documents    4            (iii)   Independent Accountants    4            (iv)  
Financial Statements    4            (v)   No Material Adverse Change in
Business    5            (vi)   Good Standing of the Company    5     
      (vii)   Good Standing of Subsidiaries    5            (viii)  
Capitalization    6            (ix)   Authorization of Agreement    6     
      (x)   Description of Securities    6            (xi)   Absence of Defaults
and Conflicts    6            (xii)   Absence of Labor Disputes    7     
      (xiii)   Absence of Proceedings    7            (xiv)   Accuracy of
Exhibits    7            (xv)   Possession of Intellectual Property    8     
      (xvi)   Absence of Further Requirements    8            (xvii)  
Possession of Licenses and Permits    8            (xviii)   Title to Property
   9            (xix)   Investment Company Act    9            (xx)  
Environmental Laws    9            (xxi)   Registration Rights    10     
      (xxii)   Stabilization or Manipulation    10            (xxiii)  
Accounting Controls and Disclosure Controls    10            (xxiv)   Tax
Returns    10            (xxv)   Suppliers    11      (b) Representations and
Warranties by the Selling Shareholders    11            (i)   Accurate
Disclosure    11            (ii)   Authorization of this Agreement    11     
      (iii)   Authorization of Power of Attorney and Custody Agreement    11  
         (iv)   Noncontravention    12            (v)   Certificates Suitable
for Transfer    12            (vi)   Valid Title    13            (vii)  
Delivery of Securities    13            (viii)   Absence of Manipulation    13

 

- i -



--------------------------------------------------------------------------------

           (ix)    Absence of Further Requirements    13            (x)    No
Association with NASD    14            (xi)    Due Organization    14      (c)
Officer’s Certificates    14

    SECTION 2. Sale and Delivery to Underwriters; Closing

   14      (a) Initial Securities    14      (b) Option Securities    14     
(c) Payment    15      (d) Denominations; Registration    16

    SECTION 3. Covenants of the Company

   16      (a) Compliance with Securities Regulations and Commission Requests   
16      (b) Filing of Amendments    16      (c) Delivery of Registration
Statements    16      (d) Delivery of Prospectuses    17      (e) Continued
Compliance with Securities Laws    17      (f) Blue Sky Qualifications    17  
   (g) Rule 158    18      (h) Listing    18      (i) Restriction on Sale of
Securities    18      (j) Reporting Requirements    18

    SECTION 4. Payment of Expenses

   19      (a) Expenses    19      (b) Expenses of the Selling Shareholders   
19      (c) Termination of Agreement    19      (d) Allocation of Expenses    19

    SECTION 5. Conditions of Underwriters’ Obligations

   20      (a) Effectiveness of Registration Statement    20      (b) Opinion of
Counsel for Company    20      (c) Opinion of Counsel for the Selling
Shareholders    20      (d) Opinion of Counsel for Underwriters    20      (e)
Officer’s Certificates    21      (f) Certificate of Selling Shareholders    21
     (g) Accountants’ Comfort Letters    21      (h) Bring-down Comfort Letters
   22      (i) Listing    22      (j) No Objection    22      (k) Lock-up
Agreements    22      (l) Maintenance of Rating    22      (m) Conditions to
Purchase of Option Securities    22      (n) Additional Documents    23      (o)
Termination of Agreement    23

 

- ii -



--------------------------------------------------------------------------------

    SECTION 6. Indemnification

   24      (a) Indemnification of Underwriters    24      (b) Indemnification of
Company, Directors and Officers and Selling Shareholders    25      (c) Actions
against Parties; Notification    25      (d) Settlement without Consent if
Failure to Reimburse    26      (e) Other Agreements with Respect to
Indemnification    26

    SECTION 7. Contribution

   26

    SECTION 8. Representations, Warranties and Agreements to Survive Delivery

   28

    SECTION 9. Termination of Agreement

   28      (a) Termination; General    28      (b) Liabilities    29

    SECTION 10. Default by One or More of the Underwriters

   29

    SECTION 11. Default by one or more of the Selling Shareholders

   30

    SECTION 12. Tax Disclosure

   30

    SECTION 13. Notices

   30

    SECTION 14. Parties

   31

    SECTION 15. Governing Law and Time

   31

    SECTION 16. Counterparts

   31

    SECTION 17. Effect of Headings

   31      SCHEDULES                       Schedule A - List of Underwriters   
Sch A-1                  Schedule B - Selling Stockholders    Sch B-1     
            Schedule C - Pricing Information    Sch C-1     
            Schedule D - List of Persons Subject to Lock-up    Sch D-1     
EXHIBITS                       Exhibit A Form of Opinion of Smith, Anderson,
Blount, Dorsett, Mitchell & Jernigan, L.L.P.    A-1                  Exhibit B
Form of Opinion of Bingham McCutchen LLP    B-1                  Exhibit C Form
of Opinion of Leath, Bouch & Crawford    C-1                  Exhibit D Form of
Opinion of Smith Hulsey & Busey    D-1                  Exhibit E Form of
Lock-up Letter    E-1      ANNEXES                            Annex A - Form of
Comfort Letter of Deloitte & Touche LLP (The Pantry)                       Annex
B - Form of Comfort Letter of Deloitte & Touche LLP (Golden Gallon)     

 

- iii -



--------------------------------------------------------------------------------

THE PANTRY, INC.

 

(a Delaware corporation)

 

5,000,000 Shares of Common Stock

 

(Par Value $.01 Per Share)

 

PURCHASE AGREEMENT

 

January 22, 2004

 

MERRILL LYNCH & CO.

Merrill Lynch, Pierce, Fenner & Smith

                    Incorporated

Goldman, Sachs & Co.

William Blair & Company, L.L.C.

Jefferies & Company, Inc.

Morgan Keegan & Company, Inc.

    as Representatives of the several Underwriters

c/o Merrill Lynch & Co.

Merrill Lynch, Pierce, Fenner & Smith

                    Incorporated

North Tower

World Financial Center

New York, New York 10080

 

Ladies and Gentlemen:

 

The Pantry, Inc., a Delaware corporation (the “Company”), and the persons listed
in Schedule B hereto (the “Selling Shareholders”), confirm their respective
agreements with Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”) and each of the other Underwriters named in
Schedule A hereto (collectively, the “Underwriters”, which term shall also
include any underwriter substituted as hereinafter provided in Section 10
hereof), for whom Merrill Lynch and Goldman, Sachs & Co. are acting as
representatives (in such capacity, the “Representatives”), with respect to the
sale by the Selling Shareholders, acting severally and not jointly, and the
purchase by the Underwriters, acting severally and not jointly, of the
respective numbers of shares of Common Stock, par value $.01 per share, of the
Company (“Common Stock”) set forth in Schedules A and B hereto, and with respect
to the grant by the Selling Shareholders to the Underwriters, acting severally
and not jointly, of the option described

 

- 1 -



--------------------------------------------------------------------------------

in Section 2(b) hereof to purchase all or any part of 750,000 additional shares
of Common Stock to cover overallotments, if any. The aforesaid 5,000,000 shares
of Common Stock (the “Initial Securities”) to be purchased by the Underwriters
and all or any part of the 750,000 shares of Common Stock subject to the option
described in Section 2(b) hereof (the “Option Securities”) are hereinafter
called, collectively, the “Securities”.

 

The Company and the Selling Shareholders understand that the Underwriters
propose to make a public offering of the Securities as soon as the
Representatives deem advisable after this Agreement has been executed and
delivered.

 

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (No. 333-111035) covering the
registration of the Securities under the Securities Act of 1933, as amended (the
“1933 Act”), including the related preliminary prospectus or prospectuses.
Promptly after execution and delivery of this Agreement, the Company will
prepare and file a prospectus in accordance with the provisions of Rule 430A
(“Rule 430A”) of the rules and regulations of the Commission under the 1933 Act
(the “1933 Act Regulations”) and paragraph (b) of Rule 424 (“Rule 424(b)”) of
the 1933 Act Regulations. The information included in such prospectus that was
omitted from such registration statement at the time it became effective but
that is deemed to be part of such registration statement at the time it became
effective pursuant to paragraph (b) of Rule 430A is referred to as “Rule 430A
Information.” Each prospectus used before such registration statement became
effective, and any prospectus that omitted the Rule 430A Information, that was
used after such effectiveness and prior to the execution and delivery of this
Agreement, is herein called a “preliminary prospectus.” Such registration
statement, including the exhibits thereto and schedules thereto at the time it
became effective, and including the documents incorporated by reference therein
pursuant to Item 12 of Form S-3 under the 1933 Act at such time and the Rule
430A Information, is herein called the “Registration Statement.” Any
registration statement filed pursuant to Rule 462(b) of the 1933 Act Regulations
is herein referred to as the “Rule 462(b) Registration Statement,” and after
such filing the term “Registration Statement” shall include the Rule 462(b)
Registration Statement. The final prospectus in the form first furnished to the
Underwriters for use in connection with the offering of the Securities,
including the documents incorporated by reference therein pursuant to Item 12 of
Form S-3 under the 1933 Act at the time of the execution of this Agreement, is
herein called the “Prospectus.” For purposes of this Agreement, all references
to the Registration Statement, any preliminary prospectus or the Prospectus or
any amendment or supplement to any of the foregoing shall be deemed to include
the copy filed with the Commission pursuant to its Electronic Data Gathering,
Analysis and Retrieval system (“EDGAR”).

 

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Registration
Statement, any preliminary prospectus or the Prospectus (or other references of
like import) shall be deemed to mean and include all such financial statements
and schedules and other information which is incorporated by reference in the
Registration Statement, any preliminary prospectus or the

 

- 2 -



--------------------------------------------------------------------------------

Prospectus, as the case may be; and all references in this Agreement to
amendments or supplements to the Registration Statement, any preliminary
prospectus or the Prospectus shall be deemed to mean and include the filing of
any document under the Securities Exchange Act of 1934 (the “1934 Act”) which is
incorporated by reference in the Registration Statement, such preliminary
prospectus or the Prospectus, as the case may be.

 

SECTION 1. Representations and Warranties.

 

(a) Representations and Warranties by the Company. The Company represents and
warrants to each Underwriter as of the date hereof (with such representations
and warranties being made as of the date hereof), as of the Closing Time
referred to in Section 2(c) hereof (with such representations and warranties
being made as of the Closing Time), and as of each Date of Delivery (if any)
referred to in Section 2(b) hereof (with such representations and warranties
being made as of each such Date of Delivery), and agrees with each Underwriter,
as follows:

 

(i) Compliance with Registration Requirements. The Company meets the
requirements for use of Form S-3 under the 1933 Act. Each of the Registration
Statement, any Rule 462(b) Registration Statement and any post-effective
amendment thereto has become effective under the 1933 Act and no stop order
suspending the effectiveness of the Registration Statement, any Rule 462(b)
Registration Statement or any post-effective amendment thereto has been issued
under the 1933 Act and no proceedings for that purpose have been instituted or
are pending or, to the knowledge of the Company, are contemplated by the
Commission, and any request on the part of the Commission for additional
information has been complied with. At the respective times the Registration
Statement, any Rule 462(b) Registration Statement and any post-effective
amendments thereto became effective and at the Closing Time (and, if any Option
Securities are purchased, at the Date of Delivery), the Registration Statement,
the Rule 462(b) Registration Statement and any amendments and supplements
thereto complied and will comply in all material respects with the requirements
of the 1933 Act and the 1933 Act Regulations and did not and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.
Neither the Prospectus nor any amendments or supplements thereto (including any
prospectus wrapper), at the time the Prospectus or any such amendment or
supplement was issued and at the Closing Time (and, if any Option Securities are
purchased, at the Date of Delivery), included or will include an untrue
statement of a material fact or omitted or will omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The representations
and warranties in this subsection shall not apply to statements in or omissions
from the Registration Statement or Prospectus made in reliance upon and in
conformity with information furnished to the Company in writing (1) by any
Underwriter through Merrill Lynch expressly for use in the Registration
Statement or Prospectus or (2) by any Selling Shareholder expressly for use in
response to Item 7 of Form S-3 in the Registration Statement or Prospectus.

 

- 3 -



--------------------------------------------------------------------------------

Each preliminary prospectus and the prospectus filed as part of the Registration
Statement as originally filed or as part of any amendment thereto, or filed
pursuant to Rule 424 under the 1933 Act, complied when so filed in all material
respects with the 1933 Act Regulations and each preliminary prospectus and the
Prospectus delivered to the Underwriters for use in connection with this
offering was identical to the electronically transmitted copies thereof filed
with the Commission pursuant to EDGAR, except to the extent permitted by
Regulation S-T.

 

(ii) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Registration Statement and the Prospectus, when
they became effective or at the time they were or hereafter are filed with the
Commission, complied and will comply in all material respects with the
requirements of the 1934 Act and the rules and regulations of the Commission
thereunder (the “1934 Act Regulations”) and, when read together with the other
information in the Prospectus, at the time the Registration Statement became
effective, at the time the Prospectus was issued and at the Closing Time (and,
if any Option Securities are purchased, at the Date of Delivery), did not and
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading.

 

(iii) Independent Accountants. The accountants who certified the financial
statements and supporting schedules included in the Registration Statement are
independent public accountants as required by the 1933 Act and the 1933 Act
Regulations. Deloitte & Touche LLP has not provided to the Company or its
subsidiaries any non-audit services, the provision of which is prohibited by
applicable law or accounting standards.

 

(iv) Financial Statements. The historical financial statements of the Company
included and incorporated by reference in the Registration Statement and the
Prospectus, together with the related schedules and notes, present fairly the
financial position of the Company and its consolidated subsidiaries at the dates
indicated and the statements of operations, shareholders’ equity and cash flows
of the Company and its consolidated subsidiaries for the periods specified; said
financial statements have been prepared in conformity with United States
generally accepted accounting principles (“GAAP”) applied on a consistent basis
throughout the periods involved. To the Company’s knowledge, the historical
financial statements of the Golden Gallon Group, together with the related
schedules and notes, incorporated by reference in the Registration Statement and
the Prospectus, present fairly the financial position of the Golden Gallon Group
at the dates indicated and the statements of income, Royal Ahold stated invested
equity and cash flows of the Golden Gallon Group for the periods specified; said
financial statements have been prepared in conformity with United States GAAP
applied on a consistent basis throughout the periods involved.

 

- 4 -



--------------------------------------------------------------------------------

The selected historical financial data and the summary historical financial
information included in the Registration Statement and the Prospectus present
fairly the information shown therein and have been compiled on a basis
consistent with that of the audited financial statements included in the
Registration Statement and the Prospectus. The pro forma financial statements
and pro forma financial information of the Company, its subsidiaries and
entities acquired by the Company or its subsidiaries and the related notes
thereto, included and incorporated by reference in the Registration Statement
and the Prospectus, present fairly the information shown therein, have been
prepared in accordance with the Commission’s rules and guidelines with respect
to pro forma financial statements and pro forma financial information and have
been properly compiled on the bases described therein, and the Company believes
that the assumptions used in the preparation thereof are reasonable and the
adjustments used therein are appropriate to give effect to the transactions and
circumstances referred to therein. All financial statements and pro forma
financial statements required to be included in the Registration Statement and
the Prospectus pursuant to the 1933 Act, the 1933 Act Regulations and Regulation
S-X have been included in the Registration Statement and the Prospectus.

 

(v) No Material Adverse Change in Business. Since the respective dates as of
which information is given in the Registration Statement and the Prospectus,
except as otherwise stated therein, (A) there has been no material adverse
change in the condition (financial or otherwise), earnings, business affairs or
business prospects of the Company and its subsidiaries considered as one
enterprise, whether or not arising in the ordinary course of business (a
“Material Adverse Effect”), (B) there have been no transactions entered into by
the Company or any of its subsidiaries, other than those in the ordinary course
of business, which are material with respect to the Company and its subsidiaries
considered as one enterprise, and (C) there has been no dividend or distribution
of any kind declared, paid or made by the Company on any class of its capital
stock.

 

(vi) Good Standing of the Company. The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware and has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Prospectus and to
enter into and perform its obligations under this Agreement; and the Company is
duly qualified as a foreign corporation to transact business and is in good
standing in each other jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure so to qualify or to be in good standing would
not result in a Material Adverse Effect.

 

(vii) Good Standing of Subsidiaries. Each subsidiary of the Company (each a
“Subsidiary” and, collectively, the “Subsidiaries”) has been duly organized and
is validly existing as a corporation in good standing under the laws of the
jurisdiction of its incorporation, has corporate power and authority to own,
lease and operate its properties

 

- 5 -



--------------------------------------------------------------------------------

and to conduct its business as described in the Prospectus and is duly qualified
as a foreign corporation to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect; except as otherwise disclosed in the Registration Statement, all
of the issued and outstanding capital stock of each such Subsidiary has been
duly authorized and validly issued, is fully paid and non-assessable and is
owned by the Company, directly or through subsidiaries, free and clear of any
security interest, mortgage, pledge, lien, encumbrance, claim or equity (except
for restrictions on transfer imposed by federal or state securities laws); none
of the outstanding shares of capital stock of any Subsidiary was issued in
violation of the preemptive rights of any securityholder of such Subsidiary. The
only subsidiaries of the Company are Kangaroo, Inc., a Georgia corporation, and
R&H Maxxon, Inc., a South Carolina corporation.

 

(viii) Capitalization. The authorized, issued and outstanding capital stock of
the Company is as set forth in the Prospectus in the column entitled “Actual”
under the caption “Capitalization” (except for subsequent issuances, if any,
pursuant to reservations, agreements or employee benefit plans referred to in
the Prospectus or pursuant to the exercise of convertible securities or options
referred to in the Prospectus). The shares of issued and outstanding capital
stock of the Company, including the Securities to be purchased by the
Underwriters from the Selling Shareholders, have been duly authorized and
validly issued and are fully paid and non-assessable; none of the outstanding
shares of capital stock of the Company, including the Securities to be purchased
by the Underwriters from the Selling Shareholders, was issued in violation of
the preemptive or other similar rights of any securityholder of the Company; to
the Company’s knowledge, the sale of shares of Common Stock by the Selling
Shareholders to the Underwriters will not trigger any co-sale or tag-along
rights or other similar rights of any other securityholder of the Company.

 

(ix) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.

 

(x) Description of Securities. The Common Stock conforms to all statements
relating thereto contained in the Prospectus and such description conforms to
the rights set forth in the instruments defining the same; no holder of the
Securities will be subject to personal liability solely by reason of being such
a holder.

 

(xi) Absence of Defaults and Conflicts. Neither the Company nor any of its
subsidiaries is in violation of its charter or by-laws or in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by

 

- 6 -



--------------------------------------------------------------------------------

which it or any of them may be bound, or to which any of the property or assets
of the Company or any subsidiary is subject (collectively, “Agreements and
Instruments”) except for such violations or defaults that would not result in a
Material Adverse Effect; and the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated herein and in
the Registration Statement (including the sale of the Securities by the Selling
Shareholders) and compliance by the Company with its obligations hereunder have
been duly authorized by all necessary corporate action and do not and will not,
whether with or without the giving of notice or passage of time or both,
conflict with or constitute a breach of, or default or Repayment Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance (“Lien”) upon any property or assets of the Company or any
subsidiary pursuant to, or require any consent under or permit any third party
to terminate, any of the Agreements and Instruments, except for such breaches,
defaults, Repayment Events, Liens, consents or terminations that would not
result in a Material Adverse Effect, nor will such action result in any
violation of the provisions of the charter or by-laws of the Company or any
subsidiary or any applicable law, statute, rule, regulation, judgment, order,
writ or decree of any government, government instrumentality or court, domestic
or foreign, having jurisdiction over the Company or any subsidiary or any of
their assets, properties or operations. As used herein, a “Repayment Event”
means any event or condition which gives the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Company or any subsidiary.

 

(xii) Absence of Labor Disputes. No labor dispute with the employees of the
Company or any subsidiary exists or, to the knowledge of the Company, is
imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or any subsidiary’s principal
suppliers or vendors, which, in either case, may reasonably be expected to
result in a Material Adverse Effect.

 

(xiii) Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Company,
threatened, against or affecting the Company or any subsidiary, which is
required to be disclosed in the Registration Statement (other than as disclosed
therein), or which would result in a Material Adverse Effect, or which would
materially and adversely affect the consummation of the transactions
contemplated in this Agreement or the performance by the Company of its
obligations hereunder; the aggregate of all pending legal or governmental
proceedings to which the Company or any subsidiary is a party or of which any of
their respective property or assets is the subject which are not described in
the Registration Statement, including ordinary routine litigation incidental to
the business, would not result in a Material Adverse Effect.

 

- 7 -



--------------------------------------------------------------------------------

(xiv) Accuracy of Exhibits. There are no contracts or documents which are
required under the 1933 Act or the 1934 Act or the rules and regulations
thereunder to be described in the Registration Statement or the Prospectus or
the documents incorporated by reference therein or to be filed as exhibits
thereto which have not been so described and filed as required.

 

(xv) Possession of Intellectual Property. The Company and its subsidiaries own
or possess, have the right to use or can acquire adequate patents, patent
rights, licenses, inventions, copyrights, know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), trademarks, service marks, trade names or other
intellectual property (collectively, “Intellectual Property”) necessary to carry
on the business now operated by them, except where the failure to own, possess,
have the right to use or have the ability to acquire any such Intellectual
Property would not have a Material Adverse Effect; and neither the Company nor
any of its subsidiaries has received any notice or is otherwise aware of any
infringement of or conflict with asserted rights of others with respect to any
Intellectual Property or of any facts or circumstances which would render any
Intellectual Property invalid or inadequate to protect the interest of the
Company or any of its subsidiaries therein, and which infringement or conflict
(if the subject of any unfavorable decision, ruling or finding) or invalidity or
inadequacy, singly or in the aggregate, would result in a Material Adverse
Effect.

 

(xvi) Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is necessary or required for the
performance by the Company of its obligations hereunder, in connection with the
offering or sale of the Securities hereunder by the Selling Shareholders or the
consummation of the transactions contemplated by this Agreement, except such as
have been already obtained under the 1933 Act or the 1933 Act Regulations or as
may be required by state securities laws.

 

(xvii) Possession of Licenses and Permits. The Company and its subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business now operated by them, except where the failure to possess such
Governmental Licenses would not have a Material Adverse Effect; the Company and
its subsidiaries are in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply would not, singly
or in the aggregate, have a Material Adverse Effect; all of the Governmental
Licenses are valid and in full force and effect, except where the invalidity of
such Governmental Licenses or the failure of such Governmental Licenses to be in
full force and effect would not have a Material Adverse Effect; and neither the
Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such Governmental Licenses
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would result in a Material Adverse Effect.

 

- 8 -



--------------------------------------------------------------------------------

(xviii) Title to Property. The Company and its subsidiaries have good and
marketable title to all real property owned by the Company and its subsidiaries
and good title to all other properties owned by them, in each case, free and
clear of all mortgages, pledges, liens, security interests, claims, restrictions
or encumbrances of any kind except such as (a) are described in the Prospectus
or (b) do not, singly or in the aggregate, affect the value of such property, do
not interfere with the use made and proposed to be made of such property by the
Company or any of its subsidiaries and would not reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect; and all
of the leases and subleases material to the business of the Company and its
subsidiaries, considered as one enterprise, and under which the Company or any
of its subsidiaries holds properties described in the Prospectus, are in full
force and effect, and neither the Company nor any subsidiary has any notice of
any claim of any sort that has been asserted by anyone adverse to the rights of
the Company or any subsidiary under any of the leases or subleases mentioned
above, or affecting or questioning the rights of the Company or such subsidiary
to the continued possession of the leased or subleased premises under any such
lease or sublease, except for such claims which would not, singly or in the
aggregate, result in a Material Adverse Effect.

 

(xix) Investment Company Act. The Company is not, and following the sale of the
Securities as herein contemplated will not be, an “investment company” or an
entity “controlled” by an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended (the “1940 Act”).

 

(xx) Environmental Laws. Except as described in the Registration Statement or
except as would not, singly or in the aggregate, result in a Material Adverse
Effect, (A) neither the Company nor any of its subsidiaries is in violation of
any federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), (B) the Company and its subsidiaries have all permits,
licenses, authorizations and approvals required under any applicable
Environmental Laws and are each in compliance with their requirements, (C) there
are no pending or, to the Company’s knowledge, threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or

 

- 9 -



--------------------------------------------------------------------------------

violation, investigation or proceedings relating to any Environmental Law
against the Company or any of its subsidiaries and (D) there are no events,
facts or circumstances that might reasonably be expected to form the basis of
any order, decree, plan or agreement requiring clean-up or remediation, or any
action, suit or proceeding by any private party or governmental body or agency,
against or affecting the Company or any of its subsidiaries relating to any
Hazardous Materials or any Environmental Laws.

 

(xxi) Registration Rights. There are no persons with registration rights or
other similar rights to have any securities (1) registered pursuant to the
Registration Statement (except for rights which have been complied with or
waived) or (2) otherwise registered by the Company under the 1933 Act (except as
described in the Prospectus).

 

(xxii) Stabilization or Manipulation. Neither the Company nor any of its
executive officers, directors or, to its knowledge, controlling persons has
taken, directly or indirectly, any action designed to cause or to result in, or
that has constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale of the Securities.

 

(xxiii) Accounting Controls and Disclosure Controls. The Company and its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurances that (A) transactions are executed in accordance
with management’s general or specific authorization; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (C) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company and its consolidated subsidiaries employ
disclosure controls and procedures that are designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms, and is accumulated
and communicated to the Company’s management, including its principal executive
officer or officers and principal financial officer or officers, as appropriate
to allow timely decisions regarding disclosure.

 

(xxiv) Tax Returns. The Company and its subsidiaries have filed all federal,
state, local and foreign tax returns that are required to have been filed by
them pursuant to applicable foreign, federal, state, local or other law or have
duly requested extensions thereof, except insofar as the failure to file such
returns or request such extensions would not reasonably be expected to result in
a Material Adverse Effect, and has paid all taxes due pursuant to such returns
or pursuant to any assessment received by the Company and its Subsidiaries,
except for such taxes or assessments, if any, as are being contested in good
faith and as to which adequate reserves have been provided or where the failure
to

 

- 10 -



--------------------------------------------------------------------------------

pay would not reasonably be expected to result in a Material Adverse Effect. The
charges, accruals and reserves on the books of the Company in respect of any
income and corporation tax liability of the Company and each subsidiary for any
years not finally determined are adequate to meet any assessments or
re-assessments for additional income tax for any years not finally determined,
except to the extent of any inadequacy that would not reasonably be expected to
result in a Material Adverse Effect.

 

(xxv) Suppliers. To the Company’s knowledge, no supplier of merchandise or
gasoline to the Company or any of its subsidiaries has ceased shipments of
merchandise to the Company or indicated to the Company or an executive officer
of the Company an interest in decreasing or ceasing its sales to the Company or
otherwise materially modifying its relationship with the Company, other than in
the normal and ordinary course of business consistent with past practices
between the Company and such supplier.

 

(b) Representations and Warranties by the Selling Shareholders. Each Selling
Shareholder severally represents and warrants to each Underwriter with respect
to himself or itself as of the date hereof (with such representations and
warranties being made as of the date hereof), as of the Closing Time (with such
representations and warranties being made as of the Closing Time), and, if the
Selling Shareholder is selling Option Securities on a Date of Delivery, as of
each such Date of Delivery (with such representations and warranties being made
as of each such Date of Delivery), and agrees with each Underwriter, as follows:

 

(i) Accurate Disclosure. Such Selling Shareholder has reviewed and is familiar
with the Registration Statement and the Prospectus and neither the Prospectus
nor any amendments or supplements thereto (including any prospectus wrapper)
includes any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, provided, however,
that with respect to each Selling Shareholder (other than Peter J. Sodini (the
“CEO Selling Shareholder”)) this representation shall be limited to information
provided by such Selling Shareholder in writing expressly for use in the
Registration Statement or Prospectus or any amendments or supplements thereto.

 

(ii) Authorization of this Agreement. Such Selling Shareholder has the full
right, power and authority to enter into this Agreement and to sell, transfer
and deliver the Securities to be sold by such Selling Shareholder hereunder.
This Agreement has been duly authorized, executed and delivered by or on behalf
of such Selling Shareholder.

 

(iii) Authorization of Power of Attorney and Custody Agreement. Such Selling
Shareholder has the full right, power and authority to enter into a Power of
Attorney and Custody Agreement. The Power of Attorney and Custody Agreement, in
the form heretofore furnished to the Representatives (the “Power of Attorney and
Custody Agreement”), has been duly authorized, executed and delivered by such
Selling Shareholder and is the valid and binding agreement of such Selling
Shareholder. The

 

- 11 -



--------------------------------------------------------------------------------

Custodian is authorized to deliver the Securities to be sold by such Selling
Shareholder hereunder. Each Attorney-in-Fact named in the Power of Attorney and
Custody Agreement of such Selling Shareholder is authorized to execute and
deliver this Agreement and any certificates that may be required pursuant to
this Agreement on behalf of such Selling Shareholder, to sell, assign and
transfer to the Underwriters the Securities to be sold by such Selling
Shareholder hereunder, to determine the purchase price to be paid by the
Underwriters to such Selling Shareholder, to authorize the delivery of the
Securities to be sold by such Selling Shareholder hereunder, and otherwise to
act on behalf of such Selling Shareholder in connection with this Agreement.

 

(iv) Noncontravention. The execution and delivery of this Agreement and the
Power of Attorney and Custody Agreement and the sale and delivery of the
Securities to be sold by such Selling Shareholder and the consummation of the
transactions contemplated herein and compliance by such Selling Shareholder with
its obligations hereunder do not and will not, whether with or without the
giving of notice or passage of time or both, conflict with or constitute a
breach of, or default under, or result in the creation or imposition of any tax,
lien, charge or encumbrance upon the Securities to be sold by such Selling
Shareholder or any property or assets of such Selling Shareholder pursuant to
any contract, indenture, mortgage, deed of trust, loan or credit agreement,
note, license, lease or other agreement or instrument to which such Selling
Shareholder is a party or by which such Selling Shareholder may be bound, or to
which any of the property or assets of such Selling Shareholder is subject, nor
will such action result in any violation of the provisions of the charter or
by-laws or other organizational instrument of such Selling Shareholder, if
applicable, or any applicable treaty, law, statute, rule, regulation, judgment,
order, writ or decree of any government, government instrumentality or court,
domestic or foreign, having jurisdiction over such Selling Shareholder or any of
its properties. Such Selling Shareholder has no registration rights with respect
to the Registration Statement other than rights which have been complied with by
the Company or waived by such Selling Shareholder.

 

(v) Certificates Suitable for Transfer. The Securities to be sold by such
Selling Shareholder pursuant to this Agreement are certificated securities in
registered form and are not held in any securities account or by or through any
securities intermediary within the meaning of the Uniform Commercial Code as in
effect in the State of New York (the “UCC”). Certificates for all of the
Securities to be sold by such Selling Shareholder pursuant to this Agreement, in
suitable form for transfer by delivery or accompanied by duly executed
instruments of transfer or assignment in blank with signatures guaranteed, have
been placed in custody with Wachovia Bank, N.A. (the “Custodian”) with
irrevocable conditional instructions to deliver such Securities to the
Underwriters pursuant to this Agreement.

 

(vi) Valid Title. Such Selling Shareholder has, and at the Closing Time will
have, valid title to the Securities to be sold by such Selling Shareholder, free
and clear of

 

- 12 -



--------------------------------------------------------------------------------

all security interests, claims, liens, equities or other encumbrances, and has
the legal right and power, and all authorization and approval required by law,
to sell, transfer and deliver the Securities to be sold by such Selling
Shareholder or a valid security entitlement in respect of such Securities.

 

(vii) Delivery of Securities. Upon payment of the purchase price for the
Securities to be sold by such Selling Shareholder pursuant to this Agreement,
delivery of such Securities, as directed by the Underwriters, to Cede & Co.
(“Cede”) or such other nominee as may be designated by The Depository Trust
Company (“DTC”), registration of such Securities in the name of Cede or such
other nominee, and the crediting of such Securities on the books of DTC to
securities accounts of the Underwriters (assuming that neither DTC nor any such
Underwriter has “notice” of any “adverse claim,” within the meaning of Section
8-105 of the UCC, to such Securities), (A) DTC shall be a “protected purchaser,”
within the meaning of Section 8-303 of the UCC, of such Securities and will
acquire its interest in the Securities (including, without limitation, all
rights that such Selling Shareholder had or has the power to transfer in such
Securities) free and clear of any adverse claim within the meaning of Section
8-102 of the UCC, (B) under Section 8-501 of the UCC, the Underwriters will
acquire a valid security entitlement in respect of such Securities and (C) no
action (whether framed in conversion, replevin, constructive trust, equitable
lien, or other theory) based on any “adverse claim”, within the meaning of
Section 8-102 of the UCC, to such Securities may be asserted against the
Underwriters with respect to such security entitlement.

 

(viii) Absence of Manipulation. Such Selling Shareholder has not taken, and will
not take, directly or indirectly, any action which is designed to or which has
constituted or which would reasonably be expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.

 

(ix) Absence of Further Requirements. No filing with, or consent, approval,
authorization, order, registration, qualification or decree of, any court or
governmental authority or agency, domestic or foreign, is necessary or required
for the performance by each Selling Shareholder of its obligations hereunder or
in the Power of Attorney and Custody Agreement, or in connection with the sale
and delivery of the Securities hereunder or the consummation of the transactions
contemplated by this Agreement, except such as may have previously been made or
obtained under the 1933 Act or the 1933 Act Regulations or state securities laws
and except for any filings which may be required after the date hereof pursuant
to Sections 13 and 16 of the 1934 Act.

 

(x) No Association with NASD. Neither such Selling Shareholder nor any of his,
her or its affiliates (within the meaning of NASD Conduct Rule 2720(b)(1)(a))
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, or is an associated person of
(within the meaning of Article I, Section 1(q) of the By-laws of the National
Association of Securities Dealers, Inc.), any member firm of the National
Association of Securities Dealers, Inc.

 

- 13 -



--------------------------------------------------------------------------------

(xi) Due Organization. Each Selling Shareholder that is an entity has been duly
organized and is validly existing as a corporation, partnership or limited
liability company in good standing in the jurisdiction of its organization.

 

(c) Officer’s Certificates. Any certificate signed by any officer of the Company
or any of its subsidiaries delivered to the Representatives or to counsel for
the Underwriters shall be deemed a representation and warranty by the Company to
each Underwriter as to the matters covered thereby, and any certificate signed
by or on behalf of a Selling Shareholder as such and delivered to the
Representatives or to counsel for the Underwriters shall be deemed a
representation and warranty by such Selling Shareholder to the Underwriters as
to the matters covered thereby.

 

SECTION 2. Sale and Delivery to Underwriters; Closing.

 

(a) Initial Securities. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, each
Selling Shareholder, severally and not jointly, agrees to sell to each
Underwriter, severally and not jointly, and each Underwriter, severally and not
jointly, agrees to purchase from each Selling Shareholder, at the price per
share set forth in Schedule C, that proportion of the number of Initial
Securities set forth in Schedule B opposite the name of such Selling
Shareholder, as the case may be, which the number of Initial Securities set
forth in Schedule A opposite the name of such Underwriter, plus any additional
number of Initial Securities which such Underwriter may become obligated to
purchase pursuant to the provisions of Section 10 hereof, bears to the total
number of Initial Securities, subject, in each case, to such adjustments among
the Underwriters as the Representatives in their sole discretion shall make to
eliminate any sales or purchases of fractional securities.

 

(b) Option Securities. In addition, on the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Selling Shareholders, acting severally and not jointly, hereby grant
an option to the Underwriters, severally and not jointly, to purchase up to an
additional 750,000 shares of Common Stock, as set forth in Schedule B, at the
price per share set forth in Schedule C, less an amount per share equal to any
dividends or distributions declared by the Company and payable on the Initial
Securities but not payable on the Option Securities. The option hereby granted
will expire 30 days after the date hereof and may be exercised in whole or in
part from time to time on one or more occasions only for the purpose of covering
overallotments which may be made in connection with the offering and
distribution of the Initial Securities upon notice by the Representatives to the
Selling Shareholders setting forth the number of Option Securities as to which
the several Underwriters are then exercising the option and the time and date of
payment and delivery for such Option Securities. Any such time and date of
delivery (a “Date of Delivery”) shall be determined by the

 

- 14 -



--------------------------------------------------------------------------------

Representatives, but shall not be later than seven full business days after the
exercise of said option, nor in any event prior to the Closing Time, as
hereinafter defined. If the option is exercised as to all or any portion of the
Option Securities, each of the Underwriters, acting severally and not jointly,
agrees to purchase from each Selling Shareholder, at the price per share set
forth in Schedule C, that proportion of the number of Option Securities being
sold by such Selling Shareholder which the number of Initial Securities set
forth in Schedule A opposite the name of such Underwriter bears to the total
number of Initial Securities, subject in each case to such adjustments as the
Representatives in their discretion shall make to eliminate any sales or
purchases of fractional shares. If less than all of the Option Securities are to
be sold, Option Securities will be sold by the Selling Shareholders on a pro
rata basis in accordance with the number of Option Securities set forth in
Schedule B.

 

(c) Payment. Payment of the purchase price for, and delivery of certificates
for, the Initial Securities shall be made at the offices of Fried, Frank,
Harris, Shriver & Jacobson, One New York Plaza, New York, New York 10004, or at
such other place as shall be agreed upon by the Representatives, the Company and
the Selling Shareholders, at 9:00 A.M. (Eastern time) on the third (fourth, if
the pricing occurs after 4:30 P.M. (Eastern Time) on any given day) business day
after the date hereof (unless postponed in accordance with the provisions of
Section 10), or such other time not later than ten business days after such date
as shall be agreed upon by the Representatives, the Company and the Selling
Shareholders (such time and date of payment and delivery being herein called
“Closing Time”).

 

In addition, in the event that any or all of the Option Securities are purchased
by the Underwriters, payment of the purchase price for, and delivery of
certificates for, such Option Securities shall be made at the above-mentioned
offices, or at such other place as shall be agreed upon by the Representatives,
the Company and the Selling Shareholders, on each Date of Delivery as specified
in the notice from the Representatives to the Company and the Selling
Shareholders.

 

Payment shall be made to the Selling Shareholders by wire transfer of
immediately available funds to a bank account designated by the Selling
Shareholders (with one bank account being designated by Freeman Spogli & Co. and
one bank account being designated by the Custodian) against delivery to the
Representatives for the respective accounts of the Underwriters of certificates
for the Securities to be purchased by them. It is understood that each
Underwriter has authorized the Representatives, for its account, to accept
delivery of, receipt for, and make payment of the purchase price for, the
Initial Securities and the Option Securities, if any, which it has agreed to
purchase. Merrill Lynch, individually and not as representative of the
Underwriters, may (but shall not be obligated to) make payment of the purchase
price for the Initial Securities or the Option Securities, if any, to be
purchased by any Underwriter whose funds have not been received by the Closing
Time or the relevant Date of Delivery, as the case may be, but such payment
shall not relieve such Underwriter from its obligations hereunder.

 

- 15 -



--------------------------------------------------------------------------------

(d) Denominations; Registration. Certificates for the Initial Securities and the
Option Securities, if any, shall be in such denominations and registered in such
names as the Representatives may request in writing at least two full business
days before the Closing Time or the relevant Date of Delivery, as the case may
be. The certificates for the Initial Securities and the Option Securities, if
any, will be made available for examination and packaging by the Representatives
in The City of New York not later than 10:00 A.M. (Eastern time) on the business
day prior to the Closing Time or the relevant Date of Delivery, as the case may
be.

 

SECTION 3. Covenants of the Company. The Company covenants with each Underwriter
as follows:

 

(a) Compliance with Securities Regulations and Commission Requests. The Company,
subject to Section 3(b), will comply with the requirements of Rule 430A, and
will notify the Representatives immediately, and confirm the notice in writing,
(i) when any post-effective amendment to the Registration Statement shall become
effective, or any supplement to the Prospectus or any amended Prospectus shall
have been filed, (ii) of the receipt of any comments from the Commission, (iii)
of any request by the Commission for any amendment to the Registration Statement
or any amendment or supplement to the Prospectus or any document incorporated by
reference therein or for additional information, and (iv) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or of any order preventing or suspending the use of any preliminary
prospectus, or of the suspension of the qualification of the Securities for
offering or sale in any jurisdiction, or of the initiation or threatening of any
proceedings for any of such purposes. The Company will promptly effect the
filings necessary pursuant to Rule 424(b) and will take such steps as it deems
necessary to ascertain promptly whether the form of prospectus transmitted for
filing under Rule 424(b) was received for filing by the Commission and, in the
event that it was not, it will promptly file such prospectus. The Company will
make every reasonable effort to prevent the issuance of any stop order and, if
any stop order is issued, to obtain the lifting thereof at the earliest possible
moment.

 

(b) Filing of Amendments. The Company will give the Representatives notice of
its intention to file or prepare any amendment to the Registration Statement
(including any filing under Rule 462(b)) or any amendment, supplement or
revision to either the prospectus included in the Registration Statement at the
time it became effective or to the Prospectus, whether pursuant to the 1933 Act,
the 1934 Act or otherwise, will furnish the Representatives with copies of any
such documents a reasonable amount of time prior to such proposed filing or use,
as the case may be, and will not file or use any such document to which the
Representatives or counsel for the Underwriters shall object.

 

(c) Delivery of Registration Statements. The Company has furnished or will
deliver to the Representatives and counsel for the Underwriters, without charge,
signed copies of the Registration Statement as originally filed and of each
amendment thereto

 

- 16 -



--------------------------------------------------------------------------------

(including exhibits filed therewith or incorporated by reference therein and
documents incorporated or deemed to be incorporated by reference therein) and
signed copies of all consents and certificates of experts, and will also deliver
to the Representatives, without charge, a conformed copy of the Registration
Statement as originally filed and of each amendment thereto (without exhibits)
for each of the Underwriters. The copies of the Registration Statement and each
amendment thereto furnished to the Underwriters will be identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T.

 

(d) Delivery of Prospectuses. The Company has delivered to each Underwriter,
without charge, as many copies of each preliminary prospectus as such
Underwriter reasonably requested, and the Company hereby consents to the use of
such copies for purposes permitted by the 1933 Act. The Company will furnish to
each Underwriter, without charge, during the period when the Prospectus is
required to be delivered under the 1933 Act or the 1934 Act, such number of
copies of the Prospectus (as amended or supplemented) as such Underwriter may
reasonably request. The Prospectus and any amendments or supplements thereto
furnished to the Underwriters will be identical to the electronically
transmitted copies thereof filed with the Commission pursuant to EDGAR, except
to the extent permitted by Regulation S-T.

 

(e) Continued Compliance with Securities Laws. The Company will comply with the
1933 Act and the 1933 Act Regulations and the 1934 Act and the 1934 Act
Regulations so as to permit the completion of the distribution of the Securities
as contemplated in this Agreement and in the Prospectus. If at any time when a
prospectus is required by the 1933 Act to be delivered in connection with sales
of the Securities, any event shall occur or condition shall exist as a result of
which it is necessary, in the opinion of counsel for the Underwriters or for the
Company, to amend the Registration Statement or amend or supplement the
Prospectus in order that the Prospectus will not include any untrue statements
of a material fact or omit to state a material fact necessary in order to make
the statements therein not misleading in the light of the circumstances existing
at the time it is delivered to a purchaser, or if it shall be necessary, in the
opinion of such counsel, at any such time to amend the Registration Statement or
amend or supplement the Prospectus in order to comply with the requirements of
the 1933 Act or the 1933 Act Regulations, the Company will promptly prepare and
file with the Commission, subject to Section 3(b), such amendment or supplement
as may be necessary to correct such statement or omission or to make the
Registration Statement or the Prospectus comply with such requirements, and the
Company will furnish to the Underwriters such number of copies of such amendment
or supplement as the Underwriters may reasonably request.

 

(f) Blue Sky Qualifications. The Company will use its best efforts, in
cooperation with the Underwriters, to qualify the Securities for offering and
sale under the applicable securities laws of such states and other jurisdictions
(domestic or foreign)

 

- 17 -



--------------------------------------------------------------------------------

as the Representatives may designate and to maintain such qualifications in
effect for a period of not less than one year from the later of the effective
date of the Registration Statement and any Rule 462(b) Registration Statement;
provided, however, that the Company shall not be obligated to file any general
consent to service of process or to qualify as a foreign corporation or as a
dealer in securities in any jurisdiction in which it is not so qualified or to
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject. In each jurisdiction in which the
Securities have been so qualified, the Company will file such statements and
reports as may be required by the laws of such jurisdiction to continue such
qualification in effect for a period of not less than one year from the
effective date of the Registration Statement and any Rule 462(b) Registration
Statement.

 

(g) Rule 158. The Company will timely file such reports pursuant to the 1934 Act
as are necessary in order to make generally available to its securityholders as
soon as practicable an earnings statement for the purposes of, and to provide
the benefits contemplated by, the last paragraph of Section 11(a) of the 1933
Act.

 

(h) Listing. The Company will use its best efforts to maintain the quotation of
the Common Stock (including the Securities) on the Nasdaq National Market.

 

(i) Restriction on Sale of Securities. During a period of 90 days from the date
of the Prospectus, the Company will not, without the prior written consent of
Merrill Lynch, (i) directly or indirectly, offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase or otherwise transfer or
dispose of any share of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock or file any registration statement
under the 1933 Act with respect to any of the foregoing or (ii) enter into any
swap or any other agreement or any transaction that transfers, in whole or in
part, directly or indirectly, the economic consequence of ownership of the
Common Stock, whether any such swap or transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise. The foregoing sentence shall not apply to (A)
the Securities to be sold hereunder, (B) any shares of Common Stock issued by
the Company upon the exercise of an option or warrant or the conversion of a
security outstanding on the date hereof and referred to in the Prospectus, (C)
any shares of Common Stock issued or options to purchase Common Stock granted
pursuant to existing employee benefit plans of the Company referred to in the
Prospectus or (D) any shares of Common Stock issued pursuant to any non-employee
director stock plan or dividend reinvestment plan.

 

(j) Reporting Requirements. The Company, during the period when the Prospectus
is required to be delivered under the 1933 Act or the 1934 Act, will file all
documents required to be filed with the Commission pursuant to the 1934 Act
within the time periods required by the 1934 Act and the rules and regulations
of the Commission thereunder.

 

- 18 -



--------------------------------------------------------------------------------

SECTION 4. Payment of Expenses. (a) Expenses. The Company will pay all expenses
incident to the performance of its obligations under this Agreement, including
(i) the preparation, printing and filing of the Registration Statement
(including financial statements and exhibits) as originally filed and of each
amendment thereto, (ii) the printing and delivery to the Underwriters of this
Agreement, any Agreement among Underwriters and such other documents as may be
required in connection with the offering, purchase, sale, issuance or delivery
of the Securities, (iii) the preparation and delivery of the certificates for
the Securities to the Underwriters, (iv) the fees and disbursements of the
Company’s counsel, accountants and other advisors, (v) the qualification of the
Securities under securities laws in accordance with the provisions of Section
3(f) hereof, including filing fees and the reasonable fees and disbursements of
counsel for the Underwriters in connection therewith and in connection with the
preparation of the Blue Sky Survey and any supplement thereto, (vi) the printing
and delivery to the Underwriters of copies of each preliminary prospectus and of
the Prospectus and any amendments or supplements thereto, (vii) the preparation,
printing and delivery to the Underwriters of copies of the Blue Sky Survey and
any supplement thereto, (viii) the fees and expenses of any transfer agent or
registrar for the Securities, (ix) the costs and expenses of the Company
relating to investor presentations on any “road show” undertaken in connection
with the marketing of the Securities, including without limitation, the
Company’s expenses associated with the production of road show slides and
graphics, travel and lodging expenses of the representatives and officers of the
Company and the cost of aircraft and other transportation chartered in
connection with the road show, (x) the filing fees incident to, and the
reasonable fees and disbursements of counsel to the Underwriters in connection
with, the review by the NASD of the terms of the sale of the Securities, and
(xi) the fees and expenses incurred in connection with the quotation of the
Securities on the Nasdaq National Market.

 

(b) Expenses of the Selling Shareholders. The Selling Shareholders, severally
but not jointly, will pay all expenses incident to the performance of their
respective obligations under, and the consummation of the transactions
contemplated by this Agreement, including (i) any stamp duties, capital duties
and stock transfer taxes, if any, payable upon the sale of the Securities to the
Underwriters, and their transfer between the Underwriters pursuant to an
agreement between such Underwriters, and (ii) the fees and disbursements of
their respective counsel and other advisors (unless the Company is otherwise
required to or agrees to pay such expenses).

 

(c) Termination of Agreement. If this Agreement is terminated by the
Representatives in accordance with the provisions of Section 5 or Section
9(a)(i) hereof, the Company shall reimburse the Underwriters for all of their
reasonable out-of-pocket expenses incurred, including the reasonable fees and
disbursements of counsel for the Underwriters.

 

- 19 -



--------------------------------------------------------------------------------

(d) Allocation of Expenses. The provisions of this Section shall not affect any
agreement that the Company and any Selling Shareholder may make for the sharing
of costs and expenses.

 

SECTION 5. Conditions of Underwriters’ Obligations. The obligations of the
several Underwriters hereunder are subject to the accuracy of the
representations and warranties of the Company and the Selling Shareholders
contained in Section 1 hereof or in certificates of any officer of the Company
or any subsidiary of the Company or on behalf of any Selling Shareholder
delivered pursuant to the provisions hereof, to the performance by the Company
and the Selling Shareholders of their respective covenants and other obligations
hereunder, and to the following further conditions:

 

(a) Effectiveness of Registration Statement. The Registration Statement,
including any Rule 462(b) Registration Statement, has become effective and at
Closing Time no stop order suspending the effectiveness of the Registration
Statement shall have been issued under the 1933 Act or proceedings therefor
initiated or threatened by the Commission, and any request on the part of the
Commission for additional information shall have been complied with to the
reasonable satisfaction of counsel to the Underwriters. A prospectus containing
the Rule 430A Information shall have been filed with the Commission in
accordance with Rule 424(b) (or a post-effective amendment providing such
information shall have been filed and declared effective in accordance with the
requirements of Rule 430A).

 

(b) Opinion of Counsel for Company. At Closing Time, the Representatives shall
have received the favorable opinions, dated as of Closing Time, of Smith,
Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P., counsel for the Company,
Leath, Bouch & Crawford LLP, South Carolina counsel to the Company, and Smith
Hulsey & Busey, Florida counsel to the Company, in each case in form and
substance reasonably satisfactory to counsel for the Underwriters, together with
signed or reproduced copies of such letter for each of the other Underwriters in
the form set forth in Exhibits A, C and D hereto and to such further effect as
counsel to the Underwriters may reasonably request. Such counsel may state that,
insofar as such opinion involves factual matters, they have relied, to the
extent they deem proper, upon certificates of officers of the Company and its
subsidiaries and certificates of public officials.

 

(c) Opinion of Counsel for the Selling Shareholders. At Closing Time, the
Representatives shall have received the favorable opinion, dated as of Closing
Time, of Bingham McCutchen LLP, counsel for the Selling Shareholders, in form
and substance reasonably satisfactory to counsel for the Underwriters, together
with signed or reproduced copies of such letter for each of the other
Underwriters in the form set forth in Exhibit B hereto and to such further
effect as counsel to the Underwriters may reasonably request. Such counsel may
state that, insofar as such opinion involves factual matters, they have relied,
to the extent they deem proper, upon certificates of the Selling Shareholders
and certificates of public officials.

 

- 20 -



--------------------------------------------------------------------------------

(d) Opinion of Counsel for Underwriters. At Closing Time, the Representatives
shall have received the favorable opinion, dated as of Closing Time, of Fried,
Frank, Harris, Shriver & Jacobson LLP, counsel for the Underwriters, together
with signed or reproduced copies of such letter for each of the other
Underwriters with respect to the matters set forth in clauses (i), (iv), (v),
(vi), (vii), and (xvi) of Exhibit A hereto and in clause (3) of Exhibit B
hereto. In giving such opinion such counsel may rely, as to all matters governed
by the laws of jurisdictions other than the law of the State of New York, the
federal law of the United States and the General Corporation Law of the State of
Delaware, upon the opinions of counsel satisfactory to the Representatives. Such
counsel may also state that, insofar as such opinion involves factual matters,
they have relied, to the extent they deem proper, upon certificates of officers
of the Company and its subsidiaries and certificates of public officials.

 

(e) Officers’ Certificates. At Closing Time, there shall not have been, since
the date hereof or since the respective dates as of which information is given
in the Prospectus, any material adverse change in the condition (financial or
otherwise), earnings, business affairs or business prospects of the Company and
its subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business, and the Representatives shall have received a
certificate of the President or a Vice President of the Company and of the chief
financial or chief accounting officer of the Company, dated as of Closing Time,
to the effect that (i) there has been no such material adverse change, (ii) the
representations and warranties in Section 1(a) hereof are true and correct with
the same force and effect as though expressly made at and as of Closing Time,
(iii) the Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied under this Agreement at or prior to
Closing Time, and (iv) no stop order suspending the effectiveness of the
Registration Statement has been issued and no proceedings for that purpose have
been instituted or are pending or are contemplated by the Commission.

 

(f) Certificate of Selling Shareholders. At Closing Time, the Representatives
shall have received a certificate of an Attorney-in-Fact on behalf of each
Selling Shareholder, dated as of Closing Time, to the effect that (i) the
representations and warranties of such Selling Shareholder contained in Section
1(b) hereof are true and correct in all respects with the same force and effect
as though expressly made at and as of Closing Time and (ii) such Selling
Shareholder has complied with all agreements and all conditions on its part to
be performed under this Agreement at or prior to Closing Time.

 

(g) Accountants’ Comfort Letters. At the time of the execution of this
Agreement, the Representatives shall have received from Deloitte & Touche LLP
letters

 

- 21 -



--------------------------------------------------------------------------------

in the form of Annexes A-1 and A-2 hereto, in each case dated the date hereof,
in form and substance satisfactory to the Representatives, together with signed
or reproduced copies of such letters for each of the other Underwriters
containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained in the Registration
Statement and the Prospectus.

 

(h) Bring-down Comfort Letters At Closing Time, the Representatives shall have
received letters from Deloitte & Touche LLP, dated as of Closing Time, to the
effect that they reaffirm the statements made in the letter furnished pursuant
to subsection (g) of this Section, except that the specified date referred to
shall be a date not more than three business days prior to Closing Time.

 

(i) Listing. At Closing Time, the Securities shall continue to be listed on the
Nasdaq National Market.

 

(j) No Objection. The NASD has confirmed that it has not raised any objection
with respect to the fairness and reasonableness of the underwriting terms and
arrangements.

 

(k) Lock-up Agreements. At the date of this Agreement, the Representatives shall
have received an agreement substantially in the form of Exhibit E hereto signed
by the persons listed on Schedule D hereto.

 

(l) Maintenance of Rating. Since the execution of this Agreement, there shall
not have been any decrease in the rating of any of the Company’s securities by
any “nationally recognized statistical rating organization” (as defined for
purposes of Rule 436(g) under the 1933 Act) or any notice given of any intended
or potential decrease in any such rating or of a possible change in any such
rating that does not indicate the direction of the possible change.

 

(m) Conditions to Purchase of Option Securities. In the event that the
Underwriters exercise their option provided in Section 2(b) hereof to purchase
all or any portion of the Option Securities, the representations and warranties
of the Company and the Selling Shareholders contained herein and the statements
in any certificates furnished by the Company or any subsidiary of the Company
and the Selling Shareholders hereunder shall be true and correct as of each Date
of Delivery and, at the relevant Date of Delivery, the Representatives shall
have received:

 

(i) Officers’ Certificates. A certificate, dated such Date of Delivery, of the
President or a Vice President of the Company and of the chief financial or chief
accounting officer of the Company confirming that the certificate delivered at
the Closing Time pursuant to Section 5(e) hereof remains true and correct as of
such Date of Delivery.

 

- 22 -



--------------------------------------------------------------------------------

(ii) Certificate of Selling Shareholders. A certificate, dated such Date of
Delivery, of an Attorney-in-Fact on behalf of each Selling Shareholder
confirming that the certificate delivered at Closing Time pursuant to Section
5(f) remains true and correct as of such Date of Delivery.

 

(iii) Opinion of Counsel for Company. The favorable opinions of Smith, Anderson,
Blount, Dorsett, Mitchell & Jernigan, L.L.P., counsel for the Company, Leath,
Bouch & Crawford LLP, South Carolina counsel to the Company, and Smith Hulsey &
Busey, Florida counsel to the Company, in each case in form and substance
reasonably satisfactory to counsel for the Underwriters, dated such Date of
Delivery, relating to the Option Securities to be purchased on such Date of
Delivery and otherwise to the same effect as the opinion required by Section
5(b) hereof.

 

(iv) Opinion of Counsel for the Selling Shareholders. The favorable opinion of
Bingham McCutchen LLP, counsel for the Selling Shareholders, in form and
substance reasonably satisfactory to counsel for the Underwriters, dated such
Date of Delivery, relating to the Option Securities to be purchased on such Date
of Delivery and otherwise to the same effect as the opinion required by Section
5(c) hereof.

 

(v) Opinion of Counsel for Underwriters. The favorable opinion of Fried, Frank,
Harris, Shriver & Jacobson LLP, counsel for the Underwriters, dated such Date of
Delivery, relating to the Option Securities to be purchased on such Date of
Delivery and otherwise to the same effect as the opinion required by Section
5(d) hereof.

 

(vi) Bring-down Comfort Letter. A letter from Deloitte & Touche LLP, in form and
substance satisfactory to the Representatives and dated such Date of Delivery,
substantially in the same form and substance as the letters furnished to the
Representatives pursuant to Section 5(g) hereof, except that the “specified
date” in the letter furnished pursuant to this paragraph shall be a date not
more than five days prior to such Date of Delivery.

 

(n) Additional Documents. At Closing Time and at each Date of Delivery, counsel
for the Underwriters shall have been furnished with such documents and opinions
as they may require for the purpose of enabling them to pass upon the sale of
the Securities as herein contemplated, or in order to evidence the accuracy of
any of the representations or warranties, or the fulfillment of any of the
conditions, herein contained; and all proceedings taken by the Company and the
Selling Shareholders in connection with the sale of the Securities as herein
contemplated shall be satisfactory in form and substance to the Representatives
and counsel for the Underwriters.

 

- 23 -



--------------------------------------------------------------------------------

(o) Termination of Agreement. If any condition specified in this Section shall
not have been fulfilled when and as required to be fulfilled, this Agreement,
or, in the case of any condition to the purchase of Option Securities, on a Date
of Delivery which is after the Closing Time, the obligations of the several
Underwriters to purchase the relevant Option Securities, may be terminated by
the Representatives by notice to the Company and the Selling Shareholders at any
time at or prior to Closing Time or such Date of Delivery, as the case may be,
and such termination shall be without liability of any party to any other party
except as provided in Section 4 and except that Sections 1, 6, 7 and 8 shall
survive any such termination and remain in full force and effect.

 

SECTION 6. Indemnification.

 

(a) Indemnification of Underwriters. The Company and the Selling Shareholders,
severally and not jointly, agree to indemnify and hold harmless each
Underwriter, its affiliates, as such term is defined in Rule 501(b) under the
1933 Act (each, an “Affiliate”), its selling agents and each person, if any, who
controls any Underwriter within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act as follows:

 

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in the Registration Statement (or any amendment
thereto), including the Rule 430A Information, or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading or arising out of any untrue
statement or alleged untrue statement of a material fact included in any
preliminary prospectus or the Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
provided that (subject to Section 6(d) below) any such settlement is effected
with the written consent of the Company; and

 

(iii) against any and all expense whatsoever, as incurred (including subject to
Section 6(c) the fees and disbursements of counsel chosen by Merrill Lynch),
reasonably incurred in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under (i) or (ii) above;

 

- 24 -



--------------------------------------------------------------------------------

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by any
Underwriter through Merrill Lynch expressly for use in the Registration
Statement (or any amendment thereto), including the Rule 430A Information and
the Rule 434 Information, if applicable, or any preliminary prospectus or the
Prospectus (or any amendment or supplement thereto); provided, further, that the
Company and the Selling Shareholders will not be liable to any Underwriter or
any person controlling such Underwriter with respect to any such untrue
statement or alleged untrue statement or omission or alleged omission made in
any preliminary prospectus to the extent that the Company shall sustain the
burden of proving that any such loss, liability, claim, damage or expense
resulted from the fact that the Underwriter sold securities to a person to whom
such Underwriter failed to send or give, at or prior to the written confirmation
of the sale of such Securities, a copy of the Prospectus (as amended or
supplemented) if the Company has previously furnished copies thereof to the
Underwriter (sufficiently in advance of the Closing Time to allow for
distribution of the Prospectus in a timely manner) and complied with their
obligations under Sections 3(b), 3(c) and 3(d) hereof and the loss, liability,
claim, damage or expense of the Underwriter resulted from an untrue statement or
omission or alleged untrue statement or omission of a material fact contained in
or omitted from such preliminary prospectus (as amended or supplemented) which
was corrected in the Prospectus (as amended or supplemented); provided, further,
that the liability of any Selling Shareholder under this Section shall be
limited to an amount not exceeding the proceeds received by such Selling
Shareholder from the sale of Securities hereunder (before deducting the
underwriting discount and expenses). Notwithstanding the foregoing, the
liability of any Selling Shareholder (other than the CEO Selling Shareholder)
under this Section shall be limited to information furnished in writing by such
Selling Shareholder to the Company or the Underwriters expressly for use in the
Registration Statement or any preliminary prospectus or the Prospectus.

 

(b) Indemnification of Company, Directors and Officers and Selling Shareholders.
Each Underwriter severally agrees to indemnify and hold harmless the Company,
its directors, each of its officers who signed the Registration Statement, and
each person, if any, who controls the Company within the meaning of Section 15
of the 1933 Act or Section 20 of the 1934 Act, and each Selling Shareholder and
each person, if any, who controls any Selling Shareholder within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act, against any and all
loss, liability, claim, damage and expense described in the indemnity contained
in subsection (a) of this Section, as incurred, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions, made in the
Registration Statement (or any amendment thereto), including the Rule 430A
Information, or any preliminary prospectus or the Prospectus (or any amendment
or supplement thereto) in reliance upon and in conformity with written
information furnished to the Company by such Underwriter through Merrill Lynch
expressly for use in the Registration Statement (or any amendment thereto) or
such preliminary prospectus or the Prospectus (or any amendment or supplement
thereto).

 

- 25 -



--------------------------------------------------------------------------------

(c) Actions against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. In the case of parties indemnified pursuant to Section 6(a) above,
counsel to the indemnified parties shall be selected by Merrill Lynch, and, in
the case of parties indemnified pursuant to Section 6(b) above, counsel to the
indemnified parties shall be selected by the Company and reasonably acceptable
to the Selling Shareholders. An indemnifying party may participate at its own
expense in the defense of any such action; provided, however, that counsel to
the indemnifying party shall not (except with the consent of the indemnified
party) also be counsel to the indemnified party. In no event shall the
indemnifying parties be liable for fees and expenses of more than one counsel
(in addition to any local counsel) separate from their own counsel for all
indemnified parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances. No indemnifying party shall, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any litigation, or any investigation
or proceeding by any governmental agency or body, commenced or threatened, or
any claim whatsoever in respect of which indemnification or contribution could
be sought under this Section 6 or Section 7 hereof (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party. The liability of the CEO Selling Shareholder under this
Section 6 and with respect to his representation in Section 1(b)(i) herein shall
be limited to an amount not exceeding the proceeds received by the CEO Selling
Shareholder from the sale of Securities hereunder (before deducting the
underwriting discount and expenses).

 

(d) Settlement without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 6(a)(ii) effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.

 

(e) Other Agreements with Respect to Indemnification. The provisions of this
Section shall not affect any agreement among the Company and the Selling
Shareholders with respect to indemnification.

 

- 26 -



--------------------------------------------------------------------------------

SECTION 7. Contribution. If the indemnification provided for in Section 6 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Selling Shareholders on the one hand and the Underwriters on the other hand from
the offering of the Securities pursuant to this Agreement or (ii) if the
allocation provided by clause (i) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company and the
Selling Shareholders on the one hand and of the Underwriters on the other hand
in connection with the statements or omissions which resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.

 

The relative benefits received by the Company and the Selling Shareholders on
the one hand and the Underwriters on the other hand in connection with the
offering of the Securities pursuant to this Agreement shall be deemed to be in
the same respective proportions as the total net proceeds from the offering of
the Securities pursuant to this Agreement (before deducting expenses) received
by the Company and the Selling Shareholders and the total underwriting discount
received by the Underwriters, in each case as set forth on the cover of the
Prospectus, bear to the aggregate public offering price of the Securities as set
forth on such cover.

 

The relative fault of the Company and the Selling Shareholders on the one hand
and the Underwriters on the other hand shall be determined by reference to,
among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company or the Selling Shareholders or by the
Underwriters and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

 

The Company, the Selling Shareholders and the Underwriters agree that it would
not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation (even if the Underwriters were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to above in this Section
7. The aggregate amount of losses, liabilities, claims, damages and expenses
incurred by an indemnified party and referred to above in this Section 7 shall
be deemed to include any legal or other expenses reasonably incurred by such
indemnified party in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue or alleged untrue statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section 7, no Underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities underwritten by it and distributed to the public
were offered to the public exceeds the amount of any damages which such
Underwriter has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission.

 

- 27 -



--------------------------------------------------------------------------------

No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 7, each person, if any, who controls an Underwriter
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act
and each Underwriter’s Affiliates and selling agents shall have the same rights
to contribution as such Underwriter, and each director of the Company, each
officer of the Company who signed the Registration Statement, and each person,
if any, who controls the Company or any Selling Shareholder within the meaning
of Section 15 of the 1933 Act or Section 20 of the 1934 Act shall have the same
rights to contribution as the Company or such Selling Shareholder, as the case
may be. The Underwriters’ respective obligations to contribute pursuant to this
Section 7 are several in proportion to the number of Initial Securities set
forth opposite their respective names in Schedule A hereto and not joint.

 

The provisions of this Section shall not affect any agreement among the Company
and the Selling Shareholders with respect to contribution.

 

SECTION 8. Representations, Warranties and Agreements to Survive Delivery. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or any of its subsidiaries or the
Selling Shareholders submitted pursuant hereto, shall remain operative and in
full force and effect, regardless of any investigation made by or on behalf of
any Underwriter or its Affiliates or selling agents, any person controlling any
Underwriter, its officers or directors or any person controlling the Company or
any person controlling any Selling Shareholder, and shall survive delivery of
the Securities to the Underwriters.

 

SECTION 9. Termination of Agreement.

 

(a) Termination; General. The Representatives may terminate this Agreement, by
notice to the Company and the Selling Shareholders, at any time at or prior to
Closing Time (i) if there has been, since the time of execution of this
Agreement or since the respective dates as of which information is given in the
Prospectus (exclusive of any supplement thereto), any material adverse change in
the condition, financial or otherwise, or in the earnings, business affairs or
business prospects of the Company and its subsidiaries considered as one
enterprise, whether or not arising in the ordinary course of business, or (ii)
if there has occurred any material adverse change in the financial markets in
the United States or the international financial markets, any outbreak of
hostilities or escalation thereof or other calamity or crisis or any change or
development involving a prospective change in national or international
political, financial or economic conditions, in each case the effect of which is
such as to make it, in the judgment of the Representatives, impracticable or
inadvisable to market the Securities or to enforce contracts

 

- 28 -



--------------------------------------------------------------------------------

for the sale of the Securities, or (iii) if trading in any securities of the
Company has been suspended or materially limited by the Commission or the Nasdaq
National Market, or if trading generally on the American Stock Exchange or the
New York Stock Exchange or in the Nasdaq National Market has been suspended or
materially limited, or minimum or maximum prices for trading have been fixed, or
maximum ranges for prices have been required, by any of said exchanges or by
such system or by order of the Commission, the National Association of
Securities Dealers, Inc. or any other governmental authority, or (iv) a material
disruption has occurred in commercial banking or securities settlement or
clearance services in the United States, or (v) if a banking moratorium has been
declared by either Federal or New York authorities.

 

(b) Liabilities. If this Agreement is terminated pursuant to this Section, such
termination shall be without liability of any party to any other party except as
provided in Section 4 hereof, and provided further that Sections 1, 6, 7 and 8
shall survive such termination and remain in full force and effect.

 

SECTION 10. Default by One or More of the Underwriters. If one or more of the
Underwriters shall fail at Closing Time or a Date of Delivery to purchase the
Securities which it or they are obligated to purchase under this Agreement (the
“Defaulted Securities”), the Representatives shall have the right, within 24
hours thereafter, to make arrangements for one or more of the non-defaulting
Underwriters, or any other underwriters, to purchase all, but not less than all,
of the Defaulted Securities in such amounts as may be agreed upon and upon the
terms herein set forth; if, however, the Representatives shall not have
completed such arrangements within such 24-hour period, then:

 

(a) if the number of Defaulted Securities does not exceed 10% of the number of
Securities to be purchased on such date, each of the non-defaulting Underwriters
shall be obligated, severally and not jointly, to purchase the full amount
thereof in the proportions that their respective underwriting obligations
hereunder bear to the underwriting obligations of all non-defaulting
Underwriters, or

 

(b) if the number of Defaulted Securities exceeds 10% of the number of
Securities to be purchased on such date, this Agreement or, with respect to any
Date of Delivery which occurs after the Closing Time, the obligation of the
Underwriters to purchase and of the Selling Shareholders to sell the Option
Securities to be purchased and sold on such Date of Delivery shall terminate
without liability on the part of any non-defaulting Underwriter.

 

No action taken pursuant to this Section shall relieve any defaulting
Underwriter from liability in respect of its default.

 

In the event of any such default which does not result in a termination of this
Agreement or, in the case of a Date of Delivery which is after the Closing Time,
which does not result in a

 

- 29 -



--------------------------------------------------------------------------------

termination of the obligation of the Underwriters to purchase and the Selling
Shareholders to sell the relevant Option Securities, as the case may be, either
(i) the Representatives or (ii) the Company and the Selling Shareholders, shall
have the right to postpone Closing Time or the relevant Date of Delivery, as the
case may be, for a period not exceeding seven days in order to effect any
required changes in the Registration Statement or Prospectus or in any other
documents or arrangements. As used herein, the term “Underwriter” includes any
person substituted for an Underwriter under this Section 10.

 

SECTION 11. Default by one or more of the Selling Shareholders. If a Selling
Shareholder shall fail at Closing Time or at a Date of Delivery to sell and
deliver the number of Securities which such Selling Shareholder or Selling
Shareholders are obligated to sell hereunder, and the remaining Selling
Shareholders do not exercise the right hereby granted to increase, pro rata or
otherwise, the number of Securities to be sold by them hereunder to the total
number to be sold by all Selling Shareholders as set forth in Schedule B hereto,
then the Underwriters may, at option of the Representatives, by notice from the
Representatives to the Company and the non-defaulting Selling Shareholders,
either (i) terminate this Agreement without any liability on the fault of any
non-defaulting party except that the provisions of Sections 1, 4, 6, 7 and 8
shall remain in full force and effect or (ii) elect to purchase the Securities
which the non-defaulting Selling Shareholders have agreed to sell hereunder. No
action taken pursuant to this Section 11 shall relieve any Selling Shareholder
so defaulting from liability, if any, in respect of such default.

 

In the event of a default by any Selling Shareholder as referred to in this
Section 11, each of the Representatives, the Company and the non-defaulting
Selling Shareholders shall have the right to postpone Closing Time or Date of
Delivery for a period not exceeding seven days in order to effect any required
change in the Registration Statement or Prospectus or in any other documents or
arrangements.

 

SECTION 12. Tax Disclosure. Notwithstanding any other provision of this
Agreement, from the commencement of discussions with respect to the transactions
contemplated hereby, the Company (and each employee, representative or other
agent of the Company) may disclose to any and all persons, without limitation of
any kind, the tax treatment and tax structure (as such terms are used in
Sections 6011, 6111 and 6112 of the U.S. Code and the Treasury Regulations
promulgated thereunder) of the transactions contemplated by this Agreement and
all materials of any kind (including opinions or other tax analyses) that are
provided relating to such tax treatment and tax structure.

 

SECTION 13. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Underwriters shall be
directed to the Representatives at 4 World Financial Center, New York, New York
10080, attention of Equity Capital Markets; with a copy to Fried, Frank, Harris,
Shriver & Jacobson, One New York Plaza, New York, New York 10004, attention of
Valerie Ford Jacob, Esq.; notices to the Company shall be directed to it

 

- 30 -



--------------------------------------------------------------------------------

at The Pantry, Inc., 1801 Douglas Drive, Sanford, North Carolina 27330,
attention of Dan Kelly, with a copy to Smith, Anderson, Blount, Dorsett,
Mitchell & Jernigan, LLP, 2500 Wachovia Capitol Center, Post Office Box 2611,
Raleigh, North Carolina 27602-2611, attention of Carl N. Patterson; and notices
to the Selling Shareholders shall be directed to them c/o Freeman Spogli & Co.,
599 Lexington Avenue, 18th Floor, New York, NY 10022, attention of Todd
Halloran, with a copy to Bingham McCutchen LLP, 399 Park Avenue, New York, New
York 10020, attention of Ann Chamberlain and Roger Lustberg.

 

SECTION 14. Parties. This Agreement shall each inure to the benefit of and be
binding upon the Underwriters, the Company and the Selling Shareholders and
their respective successors. Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person, firm or corporation, other
than the Underwriters, the Company and the Selling Shareholders and their
respective successors and the controlling persons and officers and directors
referred to in Sections 6 and 7 and their heirs and legal representatives, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision herein contained. This Agreement and all conditions and
provisions hereof are intended to be for the sole and exclusive benefit of the
Underwriters, the Company and the Selling Shareholders and their respective
successors, and said controlling persons and officers and directors and their
heirs and legal representatives, and for the benefit of no other person, firm or
corporation. No purchaser of Securities from any Underwriter shall be deemed to
be a successor by reason merely of such purchase.

 

SECTION 15. GOVERNING LAW AND TIME. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. TIME SHALL BE OF
THE ESSENCE OF THIS AGREEMENT. EXCEPT AS OTHERWISE SET FORTH HEREIN, SPECIFIED
TIMES OF DAY REFER TO NEW YORK CITY TIME.

 

SECTION 16. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

 

SECTION 17. Effect of Headings. The Article and Section headings herein and the
Table of Contents are for convenience only and shall not affect the construction
hereof.

 

- 31 -



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company and the Attorneys-in-Fact for the Selling
Shareholders a counterpart hereof, whereupon this instrument, along with all
counterparts, will become a binding agreement among the Underwriters, the
Company and the Selling Shareholders in accordance with its terms.

 

Very truly yours,

THE PANTRY, INC.

By

 

/s/    Peter J. Sodini

--------------------------------------------------------------------------------

   

Title: President and Chief Executive Officer

FS EQUITY PARTNERS III, L.P.

FS EQUITY PARTNERS IV, L.P.

FS EQUITY PARTNERS

        INTERNATIONAL, L.P.

By

 

/s/    Todd W. Halloran

--------------------------------------------------------------------------------

   

As Attorney-in-Fact

PETER J. SODINI

STEVEN J. FERREIRA

JOSEPH A. KROL

By

 

/s/    Peter J. Sodini

--------------------------------------------------------------------------------

   

As Attorney-in-Fact

 

- 32 -



--------------------------------------------------------------------------------

CONFIRMED AND ACCEPTED,

    as of the date first above written:

 

MERRILL LYNCH & CO.

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

GOLDMAN, SACHS & CO.

WILLIAM BLAIR & COMPANY, L.L.C.

JEFFERIES & COMPANY, INC.

MORGAN KEEGAN & COMPANY, INC.

 

By: MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

By

 

/s/    Joel Revill

--------------------------------------------------------------------------------

    Authorized Signatory

 

For themselves and as Representatives of the other Underwriters named in
Schedule A hereto.

 

- 33 -



--------------------------------------------------------------------------------

SCHEDULE A

 

Name of Underwriters

--------------------------------------------------------------------------------

  

Number of

Initial

Securities

--------------------------------------------------------------------------------

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

   2,275,000

Goldman, Sachs & Co.

   1,365,000

William Blair & Company, L.L.C.

   455,000

Jefferies & Company, Inc.

   227,500

Morgan Keegan & Company, Inc.

   227,500

BB&T Capital Markets, a division of Scott & Stringfellow, Inc.

   75,000

Davenport & Company LLC

   75,000

C. L. King & Associates, Inc.

   75,000

McDonald Investments Inc., a KeyCorp Company

   75,000

Oppenheimer & Co. Inc.

   75,000

SunTrust Capital Markets, Inc.

   75,000

Total

   5,000,000     

--------------------------------------------------------------------------------

 

- 1 -



--------------------------------------------------------------------------------

SCHEDULE B

 

    

Number of Initial

Securities to be Sold

--------------------------------------------------------------------------------

  

Maximum Number of Option

Securities to Be Sold

--------------------------------------------------------------------------------

FS Equity Partners III, L.P.

   3,241,784    470,474

FS Equity Partners IV, L.P.

   1,595,770    231,591

FS Equity Partners International, L.P.

   130,470    18,935

Peter J. Sodini

   25,199    20,000

Steven J. Ferreira

   3,493    5,000

Joseph A. Krol

   3,284    4,000

Total

   5,000,000    750,000

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE C

 

THE PANTRY, INC.

5,000,000 Shares of Common Stock

(Par Value $.01 Per Share)

 

1. The initial public offering price per share for the Securities, determined as
provided in Section 2, shall be $20.00.

 

2. The purchase price per share for the Securities to be paid by the several
Underwriters shall be $19.00, being an amount equal to the initial public
offering price set forth above less $1.00 per share; provided that the purchase
price per share for any Option Securities purchased upon the exercise of the
overallotment option described in Section 2(b) shall be reduced by an amount per
share equal to any dividends or distributions declared by the Company and
payable on the Initial Securities but not payable on the Option Securities.

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE D

 

LIST OF PERSONS AND ENTITIES SUBJECT TO LOCK-UP

 

FS Equity Partners III, L.P.

FS Equity Partners IV, L.P.

FS Equity Partners International L.P.

 

Todd Halloran

Jon Ralph

Charles Rullman

Peter Starrett

Hubert Yarbrough

Byron Allumbaugh

Paul Brunswick

Tom Murnane

 

Peter Sodini

Steve Ferreira

Joseph Krol

Dan Kelly

Dave Zaborski

Greg Tornberg

 

- 1 -